EXHIBIT 10.37

GOLDMAN, SACHS & CO. | 85 BROAD STREET | NEW YORK, NEW YORK 10004 | TEL: 212 902
1000

Opening Transaction

 

To:   

Ambac Financial Group, Inc.

One State Street Plaza

New York, New York 10004

A/C:    [                    ] From:    Goldman, Sachs & Co. Re:    Capped
Accelerated Stock Buyback Ref. No:    As provided in the Supplemental
Confirmation Date:    February 7, 2007

This master confirmation (this “Master Confirmation”), dated as of February 7,
2007 is intended to supplement the terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between Goldman, Sachs &
Co. (“GS&Co.”) and Ambac Financial Group, Inc. (“Counterparty”). This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction. The terms of any particular
Transaction shall be set forth in (i) a Supplemental Confirmation in the form of
Schedule A hereto (a “Supplemental Confirmation”), which shall reference this
Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation and (ii) a Trade Notification in the form of Schedule B
hereto (a “Trade Notification”), which shall reference the relevant Supplemental
Confirmation and supplement, form a part of, and be subject to such Supplemental
Confirmation. This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification together shall constitute a “Confirmation” as
referred to in the Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification evidence a complete binding agreement between
Counterparty and GS&Co. as to the subject matter and terms of each Transaction
to which this Master Confirmation, such Supplemental Confirmation and Trade
Notification relate and shall supersede all prior or contemporaneous written or
oral communications with respect thereto.

This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement in the
form of the 1992 ISDA Master Agreement (Multicurrency –Cross Border) (the
“Agreement”) as if GS&Co. and Counterparty had executed the Agreement on the
date of this Master Confirmation (but without any Schedule except for (i) the
election of Loss and Second Method, New York law (without regard to the
conflicts of law principles) as the governing law and US Dollars (“USD”) as the
Termination Currency, (ii) the election that subparagraph (ii) of Section 2(c)
will not apply to the Transactions, (iii) the replacement of the word “third” in
the last line of Section 5(a)(i) with the word “first” and (iv) the election
that the “Cross Default” provisions of Section 5(a)(vi) shall apply to
Counterparty, with a “Threshold Amount” of USD50 million).

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation, each Supplemental Confirmation and each Trade
Notification except as expressly modified herein.



--------------------------------------------------------------------------------

If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated: (i) such Trade Notification, (ii) such Supplemental Confirmation;
(iii) this Master Confirmation; (iv) the Agreement; and (v) the Equity
Definitions.

1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions which,
together with the terms and conditions set forth in the related Supplemental
Confirmation and Trade Notification (in respect of the relevant Transaction),
shall govern each such Transaction.

General Terms:

 

Trade Date:    For each Transaction, as set forth in the Supplemental
Confirmation. Buyer:    Counterparty Seller:    GS&Co. Shares:    Common Stock,
$0.01 par value of Counterparty (Ticker: ABK) Forward Price:    The average of
the VWAP Prices for each Exchange Business Day in the Calculation Period. VWAP
Price:    For any Exchange Business Day, as determined by the Calculation Agent
based on the New York Stock Exchange 10b-18 Volume Weighted Average Price per
Share for the regular trading session (including any extensions thereof) of the
Exchange on such Exchange Business Day (without regard to pre-open or after
hours trading outside of such regular trading session for such Exchange Business
Day), as published by Bloomberg at 4:15 p.m. New York time (or 15 minutes
following the end of any extension of the regular trading session) on such
Exchange Business Day, on Bloomberg page “ABK.N <Equity> AQR_SEC” (or any
successor thereto). For purposes of calculating the VWAP Price, the Calculation
Agent will include only those trades that are reported during the period of time
during which Counterparty could purchase its own shares under Rule 10b-18(b)(2)
and pursuant to the conditions of Rule 10b-18(b)(3), each under the Exchange Act
(as defined herein) (such trades, “Rule 10b-18 eligible transactions”).
Forward Price
Adjustment Amount:   


For each Transaction, as set forth in the Supplemental Confirmation.

Calculation Period:    The period from and including the first Exchange Business
Day immediately following the Hedge Completion Date to and including the
Termination Date (as adjusted in accordance with the provisions hereof).
Termination Date:    For each Transaction, the Scheduled Termination Date set
forth in the Supplemental Confirmation (as the same may be postponed in
accordance with the provisions hereof); provided that GS&Co. shall have the
right to designate any date on or after the First Acceleration Date to be the
Termination Date by providing notice to Counterparty of any such designation on
such date. First Acceleration Date:    For each Transaction, as set forth in the
Supplemental Confirmation.

 

2



--------------------------------------------------------------------------------

Hedge Period:    The period from and including the day immediately after the
Trade Date to and including the Hedge Completion Date (as adjusted in accordance
with the provisions hereof). Hedge Completion Date:    For each Transaction, as
set forth in the Trade Notification, to be the Exchange Business Day on which
GS&Co. finishes establishing its initial Hedge Positions in respect of such
Transaction, as determined by GS&Co. in its sole discretion, which date shall be
subject to any limitations set forth in the Supplemental Confirmation. Hedge
Period Reference
Price:   

 

For each Transaction, as set forth in the Trade Notification, to be the average
of the VWAP Prices for each Exchange Business Day in the Hedge Period.

Market Disruption Event:    The definition of “Market Disruption Event” in
Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“at any time during the one-hour period that ends at the relevant Valuation
Time” and inserting the words “at any time on any Scheduled Trading Day during
the Hedge Period or Calculation Period or” after the word “material,” in the
third line thereof.    Notwithstanding anything to the contrary in the Equity
Definitions, to the extent that a Disrupted Day occurs in the Hedge Period or
the Calculation Period, the Calculation Agent may in good faith and acting in a
commercially reasonable manner postpone the Hedge Completion Date or the
Termination Date, as the case may be. In such event, the Calculation Agent must
determine whether (i) such Disrupted Day is a Disrupted Day in full, in which
case the VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Hedge Period Reference Price or the Forward Price, as the case
may be, or (ii) such Disrupted Day is a Disrupted Day only in part, in which
case the VWAP Price for such Disrupted Day shall be determined by the
Calculation Agent based on Rule 10b-18 eligible transactions in the Shares on
such Disrupted Day effected before the relevant Market Disruption Event occurred
and/or after the relevant Market Disruption Event ended, and the weighting of
the VWAP Price for the relevant Exchange Business Days during the Hedge Period
or the Calculation Period, as the case may be, shall be adjusted in a
commercially reasonable manner by the Calculation Agent for purposes of
determining the Hedge Period Reference Price or the Forward Price, as the case
may be, with such adjustments based on, among other factors, the duration of any
Market Disruption Event and the volume, historical trading patterns and price of
the Shares.    If a Disrupted Day occurs during the Hedge Period or the
Calculation Period, as the case may be, and each of the nine immediately
following Scheduled Trading Days is a Disrupted Day, then the Calculation Agent,
in its good faith and commercially reasonable discretion, may either (i) deem
such ninth Scheduled Trading Day to be an Exchange Business Day and determine
the VWAP Price for such ninth Scheduled Trading Day using its good faith
estimate of the value of the Shares on such ninth Scheduled Trading Day based on
the volume, historical trading patterns and price of the Shares and such other
factors as it deems appropriate or (ii) further extend the Hedge Period or the
Calculation Period, as the case may be, as it deems necessary to determine the
VWAP Price. Exchange:    New York Stock Exchange Related Exchange(s):    All
Exchanges.

 

3



--------------------------------------------------------------------------------

        Prepayment\Variable
        Obligation:    Applicable         Prepayment Amount:    For each
Transaction, as set forth in the Supplemental Confirmation.         Prepayment
Date:    Three (3) Exchange Business Days following the Trade Date.
        Counterparty Additional
        Payment:    Counterparty shall pay GS&Co. the Counterparty Additional
Payment Amount on the Counterparty Additional Payment Date.         Counterparty
Additional
        Payment Amount:    For each Transaction, as set forth in the
Supplemental Confirmation.         Counterparty Additional
        Payment Date:    The Prepayment Date Settlement Terms:   
        Physical Settlement:    Applicable; provided that GS&Co. does not, and
shall not, make the agreement or the representations set forth in Section 9.11
of the Equity Definitions related to the restrictions imposed by applicable
securities laws with respect to any Shares delivered by GS&Co. to Counterparty
under any Transaction.         Number of Shares
        to be Delivered:   

 

A number of Shares equal to (a) the Prepayment Amount divided by (b) the Forward
Price minus the Forward Price Adjustment Amount; provided that the Number of
Shares to be Delivered shall not be less than the Minimum Shares. The Number of
Shares to be Delivered on the Settlement Date shall be reduced, but not below
zero, by any Shares delivered pursuant to the Minimum Share Delivery described
below.

        Excess Dividend Amount:    For the avoidance of doubt, all references to
the Excess Dividend Amount shall be deleted from Section 9.2(a)(iii) of the
Equity Definitions.         Settlement Date:    Three (3) Exchange Business Days
following the Termination Date.         Settlement Currency:    USD
        Initial Share Delivery:    GS&Co. shall deliver a number of Shares equal
to the Initial Shares to Counterparty on the Initial Share Delivery Date in
accordance with Section 9.4 of the Equity Definitions, with the Initial Share
Delivery Date deemed to be a “Settlement Date” for purposes of such Section 9.4.
        Initial Share Delivery Date:    The Prepayment Date         Initial
Shares:    For each Transaction, as set forth in the Supplemental Confirmation.
        Minimum Share Delivery:    GS&Co. shall deliver a number of Shares equal
to the excess, if any, of the Minimum Shares over the Initial Shares on the
Minimum Share Delivery Date in accordance with Section 9.4 of the Equity
Definitions, with the Minimum Share Delivery Date deemed to be a “Settlement
Date” for purposes of such Section 9.4.

 

4



--------------------------------------------------------------------------------

        Minimum Share Delivery Date:    Three (3) Exchange Business Days
following the Hedge Completion Date.         Minimum Shares:    For each
Transaction, as set forth in the Supplemental Confirmation. Share Adjustments:
           Potential Adjustment Event:    Notwithstanding anything to the
contrary in Section 11.2(e) of the Equity Definitions, an Extraordinary Dividend
shall not constitute a Potential Adjustment Event.         Extraordinary
Dividend:    For any calendar quarter occurring (in whole or in part) during the
period from and including the first day of the Hedge Period to and including the
Termination Date, any dividend or distribution on the Shares with an ex-dividend
date occurring during such calendar quarter (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) or (B) of the Equity Definitions) (a “Dividend”) the amount or
value of which (as determined by the Calculation Agent), when aggregated with
the amount or value (as determined by the Calculation Agent) of any and all
previous Dividends with ex-dividend dates occurring in the same calendar
quarter, exceeds the Ordinary Dividend Amount.         Ordinary Dividend Amount:
   For each Transaction, as set forth in the Supplemental Confirmation.
        Method of Adjustment:    Calculation Agent Adjustment Extraordinary
Events:    Consequences of
Merger Events and
Tender Offers:            (a) Share-for-Share:    Modified Calculation Agent
Adjustment; provided that Sections 12.2(e) and 12.3(d) shall each be amended
hereby to delete the words “, expected dividends, stock loan rate”.         (b)
Share-for-Other:    Cancellation and Payment         (c) Share-for-Combined:   
Component Adjustment         Determining Party:    GS&Co.         Tender Offer:
   Applicable         Cancellation Amount:    Section 12.8 of the Equity
Definitions is hereby amended by deleting the second sentence in paragraph (d)
thereof and by deleting paragraph (e) thereof.         Nationalization,
        Insolvency or Delisting:   

 

Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall be deemed to be the Exchange.

 

5



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of a Nationalization, an Insolvency or a Delisting, Cancellation and
Payment applies to one or more Transactions hereunder (whether in whole or in
part), an Additional Termination Event (with the Transactions (or portions
thereof) to which Cancellation and Payment applies being the Affected
Transactions, Counterparty being the sole Affected Party and the Early
Termination Date being the date on which such Transactions would be cancelled
pursuant to Article 12 of the Equity Definitions) shall be deemed to occur, and,
in lieu of Sections 12.7 and 12.8 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transactions.

Additional Disruption Events:

 

(a) Change in Law:    Applicable (b) Failure to Deliver:    Applicable (c)
Insolvency Filing:    Applicable (d) Loss of Stock Borrow:    Applicable;
provided that Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity Definitions
shall be amended by deleting the words “at a rate equal to or less than the
Maximum Stock Loan Rate” and replacing them with “at a rate of return equal to
or greater than zero”.       Hedging Party:    GS&Co.       Determining Party:
   GS&Co.

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Additional Disruption Event, any Transaction is cancelled or
terminated, an Additional Termination Event (with such terminated Transaction(s)
being the Affected Transaction(s), Counterparty being the sole Affected Party
and the Early Termination Date being the date on which such Transaction(s) would
be cancelled or terminated pursuant to Article 12 of the Equity Definitions)
shall be deemed to occur, and, in lieu of Sections 12.7 and 12.8 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction(s).

 

Non-Reliance/Agreements and

Acknowledgements Regarding

Hedging Activities/Additional

Acknowledgements:

   Applicable

Transfer:

   Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under this Transaction, in whole or in part, to an affiliate
of GS&Co. whose obligations are guaranteed by The Goldman Sachs Group, Inc.
without the consent of Counterparty.

GS&Co. Payment Instructions:

           

Counterparty’s Contact Details

for Purpose of Giving Notice:

        

 

6



--------------------------------------------------------------------------------

   With a copy to:             Telephone No.:         Facsimile No.:       
GS&Co.’s Contact Details for
Purpose of Giving Notice:   

Telephone No.:         Facsimile No.:           Attention: Equity Operations:
Options and Derivatives    With a copy to:                   2. Calculation
Agent.    GS&Co.

3. Additional Mutual Representations, Warranties and Covenants. In addition to
the representations and warranties in the Agreement, each party represents,
warrants and covenants to the other party that:

(a) Eligible Contract Participant. It is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal and not for the benefit of any third
party.

(b) Accredited Investor. Each party acknowledges that the offer and sale of each
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof and the provisions of Regulation D thereunder (“Regulation
D”). Accordingly, each party represents and warrants to the other that (i) it
has the financial ability to bear the economic risk of its investment in each
Transaction and is able to bear a total loss of its investment, (ii) it is an
“accredited investor” as that term is defined under Regulation D and (iii) the
disposition of each Transaction is restricted under this Master Confirmation,
the Securities Act and state securities laws.

4. Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement and
those contained herein, as of (i) the date hereof, (ii) the Trade Date for each
Transaction hereunder and (iii) to the extent indicated below, each day during
the Hedge Period and Calculation Period for each Transaction hereunder,
Counterparty represents, warrants and covenants to GS&Co. that:

(a) the purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”);

(b) it is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares (ii) in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares);

(c) each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program;

(d) without limiting the generality of Section 13.1 of the Equity Definitions,
it acknowledges that GS&Co. is not making any representations or warranties with
respect to the treatment of any Transaction under

 

7



--------------------------------------------------------------------------------

FASB Statements 128, 133 as amended, or 149, 150, EITF 00-19, EITF 03-6 (or any
successor issue statements) or under Financial Accounting Standards Board’s
Liabilities & Equity Project;

(e) Counterparty is in compliance with its reporting obligations under the
Exchange Act and its most recent Annual Report on Form 10-K, together with all
reports subsequently filed by it pursuant to the Exchange Act, taken together
and as amended and supplemented to the date of this representation, do not, as
of their respective filing dates, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

(f) Counterparty shall report each Transaction as required under Regulation S-K
and/or Regulation S-B under the Exchange Act, as applicable;

(g) Counterparty is not, and will not be, engaged in a “distribution” of Shares
or securities that are convertible into, or exchangeable or exercisable for
Shares for purposes of Regulation M promulgated under the Exchange Act
(“Regulation M”) at any time during the Hedge Period or the Relevant Period for
any Transaction unless Counterparty has provided written notice to GS&Co. of
such distribution (a “Regulation M Distribution Notice”) not later than the
Scheduled Trading Day immediately preceding the first day of the relevant
“restricted period” (as defined in Regulation M); Counterparty acknowledges that
any such notice may cause the Hedge Period or the Calculation Period to be
extended or suspended pursuant to Section 5 below; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 6 below; “Relevant Period” means, for any Transaction, the
period commencing on the first day of the Calculation Period and ending on the
20th Exchange Business Day immediately following the end of the Calculation
Period, or such earlier day as elected by GS&Co. and communicated to
Counterparty on such day;

(h) Counterparty acknowledges that each Transaction is a derivatives transaction
in which it has granted GS&Co. an option; GS&Co. may purchase shares for its own
account at an average price that may be greater than, or less than, the price
paid by Counterparty under the terms of the related Transaction;

(i) as of the Trade Date, the Prepayment Date, the Initial Share Delivery Date,
the Minimum Share Delivery Date and the Settlement Date for each Transaction,
Counterparty is not “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase Shares for the
Prepayment Amount for such Transaction in compliance with the laws of the
jurisdiction of Counterparty’s incorporation;

(j) Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended;

(k) Counterparty will not take any action or refrain from taking any action that
would limit or in any way adversely affect GS&Co.’s rights under the Agreement,
this Master Confirmation, any Supplemental Confirmation or any Trade
Notification; and

(l) it has not and, during the Hedge Period or Relevant Period for any
Transaction, will not enter into agreements similar to the Transactions
described herein where any initial hedge period (however defined), the
calculation period (however defined) or the relevant period (however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period or relevant period
as provided in the relevant agreements) with any Hedge Period or Relevant Period
under this Master Confirmation. In the event that the initial hedge period,
calculation period or relevant period in any other similar transaction overlaps
with any Hedge Period or Relevant Period under this Master Confirmation as a
result of an extension of the Termination Date pursuant to Section 5 herein,
Counterparty shall promptly amend such transaction to avoid any such overlap.

5. Suspension of Hedge Period or Calculation Period.

 

8



--------------------------------------------------------------------------------

(a) If Counterparty concludes that it will be engaged in a distribution of the
Shares for purposes of Regulation M, Counterparty agrees that it will, on a day
no later than the Scheduled Trading Day immediately preceding the start of the
relevant restricted period, provide GS&Co. with a Regulation M Distribution
Notice. If on any Scheduled Trading Day Counterparty delivers the Regulation M
Distribution Notice in writing (and confirms by telephone) by 8:30 a.m. New York
Time (the “Notification Time”), then such notice shall be effective as of such
Notification Time. In the event that Counterparty delivers such Regulation M
Distribution Notice in writing and/or confirms by telephone after the
Notification Time, then such notice shall be effective as of 8:30 a.m. New York
Time on the following Scheduled Trading Day or as otherwise required by law or
agreed between Counterparty and GS&Co. Upon the effectiveness of such Regulation
M Distribution Notice, the Calculation Period or the Hedge Period, as the case
may be, shall be suspended and the Termination Date or the Hedge Completion Date
or both, as the case may be, shall postponed for each Scheduled Trading Day in
such restricted period; accordingly, Counterparty acknowledges that its delivery
of such notice must comply with the standards set forth in Section 6 below,
including, without limitation, the requirement that such notice be made at a
time at which none of Counterparty or any officer, director, manager or similar
person of Counterparty is aware of any material non-public information regarding
Counterparty or the Shares.

(b) In the event that GS&Co. concludes, in its sole discretion, that it is
appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by GS&Co.), for it to refrain from purchasing Shares on any Scheduled
Trading Day during the Hedge Period or the Calculation Period, GS&Co. may by
written notice to Counterparty elect to suspend the Hedge Period or the
Calculation Period, or both, as the case may be, for such number of Scheduled
Trading Days as is specified in the notice. The notice shall not specify, and
GS&Co. shall not otherwise communicate to Counterparty, the reason for GS&Co.’s
election to suspend the Hedge Period or the Calculation Period, or both, as the
case may be. The Hedge Period or the Calculation Period, or both, as the case
may be, shall be suspended and the Termination Date shall be extended for each
Scheduled Trading Day occurring during any such suspension.

(c) In the event that the Calculation Period or the Hedge Period, as the case
may be, is suspended pursuant to Section 5(a) or 5(b) above during the regular
trading session on the Exchange, such suspension shall be deemed to be an
additional Market Disruption Event, and the second and third paragraphs under
“Market Disruption Event” shall apply.

(d) In the event that the Calculation Period is extended pursuant to any
provision hereof (including, without limitation, pursuant to Section 9(d)
below), the Calculation Agent, in its commercially reasonable discretion, shall
adjust any relevant terms of the related Transaction if necessary to preserve as
nearly as practicable the economic terms of such Transaction prior to such
extension; provided that Counterparty shall not be required to make any
additional cash payments or deliver any Shares in connection with any such
adjustments.

6. 10b5-1 Plan. Counterparty represents, warrants and covenants to GS&Co. that
for each Transaction:

(a) Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”). It is the
intent of the parties that each Transaction entered into under this Master
Confirmation comply with the requirements of Rule 10b5-1(c)(1)(i)(A) and (B) and
each Transaction entered into under this Master Confirmation shall be
interpreted to comply with the requirements of Rule 10b5-1(c).

(b) Counterparty will not seek to control or influence GS&Co. to make “purchases
or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under any
Transaction entered into under this Master Confirmation, including, without
limitation, GS&Co.’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation, each Supplemental Confirmation and each Trade Notification under
Rule 10b5-1.

(c) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation, the relevant Supplemental
Confirmation or Trade Notification must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be

 

9



--------------------------------------------------------------------------------

made in good faith and not as part of a plan or scheme to evade the prohibitions
of Rule 10b-5, and no such amendment, modification, waiver or termination shall
be made at any time at which Counterparty or any officer, director, manager or
similar person of Counterparty is aware of any material non-public information
regarding Counterparty or the Shares.

7. Counterparty Purchases.

Counterparty (or any “affiliated purchaser” as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) shall not, without the prior written consent of
GS&Co., directly or indirectly purchase any Shares, listed contracts on the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares (including, without limitation, any Rule 10b-18 purchases of blocks
(as defined in Rule 10b-18)) during any Hedge Period or Relevant Period (as
extended pursuant to the provisions hereof). During this time, any such
purchases by Counterparty shall be made through GS&Co., or if not through
GS&Co., with the prior written consent of GS&Co., and in compliance with
Rule 10b-18 or otherwise in a manner that Counterparty and GS&Co. believe is in
compliance with applicable requirements.

8. Additional Termination Event. The declaration of any Extraordinary Dividend
by the Issuer during the Hedge Period and the Calculation Period will constitute
an Additional Termination Event, with Counterparty as the sole Affected Party
and all Transactions hereunder as the Affected Transactions.

9. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions,

(a) Counterparty shall, prior to the opening of trading in the Shares on any day
during any Hedge Period or Relevant Period on which Counterparty makes, or
expects to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act of 1933, as amended) of any Merger Transaction, notify GS&Co. of
such public announcement;

(b) promptly notify GS&Co. following any such announcement that such
announcement has been made; and

(c) promptly provide GS&Co. with written notice specifying (i) Counterparty’s
average daily Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three
full calendar months immediately preceding the Announcement Date that were not
effected through GS&Co. or its affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the Announcement Date. Such written
notice shall be deemed to be a certification by Counterparty to GS&Co. that such
information is true and correct. In addition, Counterparty shall promptly notify
GS&Co. of the earlier to occur of the completion of such transaction and the
completion of the vote by target shareholders. Counterparty acknowledges that
any such notice may cause the terms of any Transaction to be adjusted or such
Transaction to be terminated; accordingly, Counterparty acknowledges that its
delivery of such notice must comply with the standards set forth in Section 6;
and

(d) GS&Co. in its sole discretion may (i) make adjustments to the terms of any
Transaction, including, without limitation, the Termination Date and the Forward
Price Adjustment Amount to account for the number of Shares that could be
purchased on each day during the Hedge Period or the Calculation Period in
compliance with Rule 10b-18 following such public announcement, provided that
Counterparty shall not be required to make any additional cash payments or
deliver any Shares in connection with any such adjustments or (ii) treat the
occurrence of such public announcement as an Additional Termination Event with
Counterparty as the sole Affected Party.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

10. Acknowledgments. The parties hereto intend for:

 

10



--------------------------------------------------------------------------------

(a) Each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code and a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;

(b) The Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

(c) A party’s right to liquidate or terminate any Transaction, net out or offset
termination values or payment amounts, and to exercise any other remedies upon
the occurrence of any Event of Default or Termination Event under the Agreement
with respect to the other party or any Extraordinary Event that results in the
termination or cancellation of any Transaction to constitute a “contractual
right” (as defined in the Bankruptcy Code); and

(d) All payments for, under or in connection with each Transaction, all payments
for the Shares and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

11. Credit Support Documents. The parties hereto acknowledge that no Transaction
hereunder is secured by any collateral that would otherwise secure the
obligations of Counterparty herein or pursuant to the Agreement.

12. Limitation on Set-off. (a) Notwithstanding anything to the contrary in the
Agreement or the Equity Definitions, the calculation of any Settlement Amounts
and Unpaid Amounts shall be calculated separately for (A) all Terminated
Transactions in the Shares of the Issuer that qualify as equity under applicable
accounting rules (collectively, the “Equity Shares”) as determined by the
Calculation Agent and (B) all other Terminated Transactions under the Agreement
including, without limitation, Transactions in Shares other than those of the
Issuer (collectively, the “Other Shares”) and the netting and set-off provisions
of the Agreement shall only operate to provide netting and set-off (i) among
Terminated Transactions in the Equity Shares and (ii) among Terminated
Transactions in the Other Shares. In no event shall the netting and set-off
provisions of the Agreement operate to permit netting and set-off between
Terminated Transactions in the Equity Shares and Terminated Transactions in the
Other Shares.

(b) The parties agree that upon the occurrence of an Event of Default or
Termination Event with respect to a party who is the Defaulting Party or an
Affected Party (“X”), the other party (“Y”) will have the right (but not be
obliged) without prior notice to X or any other person to set-off or apply any
obligation of X owed to Y (or any Affiliate of Y) (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation) against any
obligation of Y (or any Affiliate of Y) owed to X (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation). Y will give
notice to the other party of any set-off effected under this Section 12.

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 12 shall be
effective to create a charge or other security interest. This Section 12 shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).

(c) Notwithstanding anything to the contrary in the foregoing, GS&Co. agrees not
to set off or net amounts due from Counterparty with respect to any Transaction
against amounts due from GS&Co. to Counterparty with respect to contracts or
instruments that are not Equity Contracts. “Equity Contract” means any
transaction or instrument that does not convey rights to GS&Co. senior to claims
of common stockholders in the event of Counterparty’s bankruptcy.

 

11



--------------------------------------------------------------------------------

13. Staggered Delivery of Shares. (a) GS& Co. may satisfy its obligation to
deliver the Initial Shares on the Initial Share Delivery Date by making separate
deliveries of Shares at more than one time on the Initial Share Delivery Date,
so long as the aggregate number of Shares so delivered is equal to the number of
Initial Shares.

(b) GS&Co. may, by prior notice to Counterparty, elect to deliver the Shares it
is required to deliver under “Minimum Share Delivery” (above) and/or the Number
of Shares to be Delivered, as the case may be, on two or more dates (each, a
“Staggered Delivery Date”) and/or at two or more times on the Staggered Delivery
Date as follows:

(i) in such notice, GS&Co. will specify to Counterparty the related Staggered
Delivery Dates (each of which will be on or prior to the Minimum Share Delivery
Date or the Settlement Date, as the case may be) or delivery times and how it
will allocate the Shares it is required to deliver among the Staggered Delivery
Dates or delivery times; and

(ii) the aggregate number of Shares that GS&Co. will deliver to Counterparty
hereunder on all such Staggered Delivery Dates and delivery times relating to
the Minimum Share Delivery Date will equal the number of Shares that GS&Co.
would otherwise be required to deliver on the Minimum Share Delivery Date, and
the aggregate number of Shares that GS&Co. will deliver to Counterparty
hereunder on all such Staggered Delivery Dates and delivery times relating to
the Settlement Date will equal the Number of Shares to be Delivered that GS&Co.
would otherwise be required to deliver on the Settlement Date.

14. Early Termination. In the event that an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to any Transaction (except as a result of a Merger Event in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash), if GS&Co. would owe any amount to Counterparty pursuant to
Section 6(d)(ii) of the Agreement (calculated as if the Transactions being
terminated on such Early Termination Date were the sole Transactions under the
Agreement) (any such amount, a “GS&Co. Amount”), then, in lieu of any payment of
such GS&Co. Amount, Counterparty may, no later than the Early Termination Date
or the date on which such Transaction is terminated, elect for GS&Co. to deliver
to Counterparty a number of Shares (or, in the case of a Merger Event, a number
of units, each comprising the number or amount of the securities or property
that a hypothetical holder of one Share would receive in such Merger Event (each
such unit, an “Alternative Delivery Unit” and, the securities or property
comprising such unit, “Alternative Delivery Property”)) with a value equal to
the GS&Co. Amount, as determined by the Calculation Agent (and the parties agree
that, in making such determination of value, the Calculation Agent may take into
account a number of factors, including the market price of the Shares or
Alternative Delivery Property on the date of early termination and the prices at
which GS&Co. purchases Shares or Alternative Delivery Property to fulfill its
delivery obligations under this Section 14); provided that in determining the
composition of any Alternative Delivery Unit, if the relevant Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash. If
Counterparty so elects for GS&Co. to deliver Alternative Delivery Property and
such Alternative Delivery Property consists of or includes Shares not owned by
GS&Co. or its affiliates in connection with the hedging of such Transaction as
of such Early Termination Date, then GS&Co. shall effect any purchases of such
Shares in a manner that would, if such purchases were made by Counterparty,
satisfy the requirements of paragraphs (b)(2), (3) and (4) of Rule 10b-18,
taking into account any Securities and Exchange Commission no-action letters as
appropriate, except that GS&Co. shall not be responsible for any delays in
between the execution and reporting of a trade of Shares on the Exchange and
other circumstances beyond its control. In addition, if Counterparty so elects
for GS&Co. to deliver Alternative Delivery Property and such Alternative
Delivery Property consists of or includes securities of Counterparty,
Counterparty shall be deemed to have repeated the representations and warranties
contained in paragraph 4(b) of this Confirmation as of the time of such
election.

15. Payment Date upon Early Termination. Notwithstanding anything to the
contrary in Section 6(d)(ii) of the Agreement, all amounts calculated as being
due in respect of an Early Termination Date under Section 6(e) of the Agreement
will be payable on the day that notice of the amount payable is effective;
provided that if Counterparty elects to receive Shares or Alternative Delivery
Property in accordance with Section 14, such Shares or Alternative Delivery
Property shall be delivered on a date selected by GS&Co as promptly as
practicable.

 

12



--------------------------------------------------------------------------------

16. Special Provisions for Counterparty Payments. The parties hereby agree that,
notwithstanding anything to the contrary herein or in the Agreement, in the
event that an Early Termination Date (whether as a result of an Event of Default
or a Termination Event) occurs or is designated with respect to any Transaction
and, as a result, Counterparty owes to GS&Co. an amount calculated under
Section 6(e) of the Agreement (calculated as if the Transactions being
terminated on such Early Termination Date were the sole Transactions under the
Agreement), such amount shall be deemed to be zero.

17. Claim in Bankruptcy. GS&Co. agrees that in the event of the bankruptcy of
Counterparty, GS&Co. shall not have rights or assert a claim that is senior in
priority to the rights and claims available to the shareholders of the common
stock of Counterparty.

18. Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation, each Trade Notification and all matters arising in connection with
the Agreement, this Master Confirmation, each Supplemental Confirmation and each
Trade Notification shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (without reference to its
choice of laws doctrine).

19. Offices.

(a) The Office of GS&Co. for each Transaction is: One New York Plaza, New York,
New York 10004.

(b) The Office of Counterparty for each Transaction is: One State Street Plaza,
New York, New York 10004.

20. Arbitration. The Agreement, this Master Confirmation, each Supplemental
Confirmation and each Trade Notification are subject to the following
arbitration provisions:

(a) All parties to this Confirmation are giving up the right to sue each other
in court, including the right to a trial by jury, except as provided by the
rules of the arbitration forum in which a claim is filed.

(b) Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.

(c) The ability of the parties to obtain documents, witness statements and other
discovery is generally more limited in arbitration than in court proceedings.

(d) The arbitrators do not have to explain the reason(s) for their award.

(e) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.

(f) The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.

(g) The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Confirmation.

Counterparty agrees that any and all controversies that may arise between
Counterparty and GS&Co., including, but not limited to, those arising out of or
relating to the Agreement or any Transaction hereunder, shall be determined by
arbitration conducted before The New York Stock Exchange, Inc. (“NYSE”) or NASD
Dispute Resolution (“NASD-DR”), or, if the NYSE and NASD-DR decline to hear the
matter, before the American Arbitration Association, in accordance with their
arbitration rules then in force. The award of the arbitrator shall be final, and
judgment upon the award rendered may be entered in any court, state or federal,
having jurisdiction.

 

13



--------------------------------------------------------------------------------

No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied;
(ii) the class is decertified; or (iii) Counterparty is excluded from the class
by the court.

Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Confirmation except to the extent stated
herein.”

21. Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

 

14



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. 212-428-1980/83.

 

 

 

Yours faithfully,

 

GOLDMAN, SACHS & CO.

By:

  /DAVID GOLDENBERG/   Authorized Signatory

Agreed and accepted by:

AMBAC FINANCIAL GROUP, INC.

 

By:

  /DAVID TRICK/   Name: David Trick   Title: Managing Director

 

15



--------------------------------------------------------------------------------

SCHEDULE A

SUPPLEMENTAL CONFIRMATION

 

To:   

Ambac Financial Group, Inc.

One State Street Plaza

New York, New York 10004

From:    Goldman, Sachs & Co. Subject:    Capped Accelerated Stock Buyback
Ref. No:    [Insert Reference No.] Date:    [                    ], 2007

 

--------------------------------------------------------------------------------

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Ambac Financial Group, Inc. (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of February 7, 2007 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

 

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:

[            ], 2007

 

Forward Price Adjustment Amount:

[            ]% of the Hedge Period Reference Price

 

Hedge Completion Date:

As set forth in the Trade Notification, but in no event later than
[            ].

 

Scheduled Termination Date:

As set forth in the Trade Notification, to be the date that follows the Hedge
Completion Date by [            ].

 

First Acceleration Date:

As set forth in the Trade Notification, to be the date that follows the Hedge
Completion Date by [            ].

 

Prepayment Amount:

USD[            ]

 

Counterparty Additional Payment Amount:

USD[            ]

 

Initial Shares:

[            ]

 

Minimum Shares:

As set forth in the Trade Notification, to be a number of Shares equal to
(a) the Prepayment Amount divided by (b) [            ]% of the Hedge Period
Reference Price.

 

Ordinary Dividend Amount:

For any calendar quarter, USD[            ]

 



--------------------------------------------------------------------------------

3. Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during the four full calendar weeks immediately preceding the
Trade Date.

4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to this Transaction, by manually signing
this Supplemental Confirmation or this page hereof as evidence of agreement to
such terms and providing the other information requested herein and immediately
returning an executed copy to Equity Derivatives Documentation Department,
facsimile No. 212-428-1980/83.

 

Yours sincerely,

 

GOLDMAN, SACHS & CO.

By:        Authorized Signatory

Agreed and accepted by:

AMBAC FINANCIAL GROUP, INC.

By:       

Name:

 

Title:



--------------------------------------------------------------------------------

SCHEDULE B

TRADE NOTIFICATION

 

To:   

Ambac Financial Group, Inc.

One State Street Plaza

New York, New York 10004

From:    Goldman, Sachs & Co. Subject:    Capped Accelerated Stock Buyback
Ref. No:    [Insert Reference No.] Date:    [Insert Date]

 

--------------------------------------------------------------------------------

The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between Goldman, Sachs & Co. (“GS&Co.”) and Ambac
Financial Group, Inc. (“Counterparty”) (together, the “Contracting Parties”) on
the Trade Date specified below.

This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of [            ], 2007 (the “Supplemental
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. The Supplemental Confirmation is subject to the Master
Confirmation dated as of February 7, 2007 (the “Master Confirmation”) between
the Contracting Parties, as amended and supplemented from time to time. All
provisions contained in the Master Confirmation and the Supplemental
Confirmation govern this Trade Notification except as expressly modified below.

 

Trade Date:

[            ], 2007

 

Hedge Completion Date:

[            ]

 

Scheduled Termination Date:

[            ]

 

First Acceleration Date:

[            ]

 

Hedge Period Reference Price:

USD[            ]

 

Minimum Shares:

[            ]

 

Yours sincerely,

 

GOLDMAN, SACHS & CO.

By:        Authorized Signatory